DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 3, and 8 are objected to because of the following informalities:  
Regarding claim 1, Applicant claims “A calibration method for tool center point…”. The examiner recommends amending this to state “A calibration method for a tool center point…”.
Regarding claim 2, Applicant uses the phrase “wherein the step of establishing the first conversion relationship further comprises” twice, causing the second repetition to be redundant. The examiner recommends simply removing the second recitation of the above phrase.
Claim 3, uses language similar to that of claim 2, and is similarly objected to.
Regarding claim 8, Applicant claims “A teaching method for robotic arm, comprises:”. The examiner recommends amending this to state “A teaching method for a robotic arm, comprising:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3 and 9 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenney (US 20130010081 A1), hereafter Tenney.

Regarding claim 1, Tenney teaches a calibration method for tool center point, comprising:
Performing a step of establishing a first conversion relationship between a robotic arm reference coordinate system and a camera reference coordinate system (0112, transformations used to convert coordinates from the robot’s coordinate system and the camera’s coordinate system), comprising:
Driving, by a robotic arm, a projection point of a tool axis of a tool projected on a test plane to perform a relative movement relative to a reference point of the test plane (0114, movable arm is positioned adjacent the feature of interest); and
Establishing a first conversion relationship according to the relative movement (0113, transformation matrix used to determine robot coordinate system from camera coordinate system);
Obtaining a tool axis vector relative to an installation surface reference coordinate system of the robotic arm (0007, mapping uses transformation matrix with respective vectors);
Performing a calibration point information group obtaining step (0012, transformation between the movable arm’s coordinate system and camera systems coordinate system determined), comprising:
(a1) driving, by the robotic arm, a tool center point to coincide with the reference point of the test plane, and recording a calibration point information group of the robotic arm (0012, controller positions the movable arm about the target);
(a2) driving, by the robotic arm, the tool to change an angle of the tool axis (0012, movable arm is rotated about the target); and
(a3) repeating steps (a1) and (a2) to obtain a plurality of the calibration point information groups (0012, movable arm is rotated about and translated relative to the target from one image-capture location to another image-capture location); and
Obtaining a tool center point coordinate relative to the installation surface reference coordinate system according to the calibration point information groups (0098, current position of the movable arm determined).
	Claim 9 is similar in scope to claim 1, and is similarly rejected.

Regarding claim 2, Tenney teaches the calibration method according to claim 1, and further teaches wherein the step of driving, by the robotic arm, the projection point of the tool axis of the tool projected on the test plane to perform the relative movement relative to the reference point of the test plane further comprises:
Driving, by the robotic arm, the tool to move by a space vector from the reference point along a plurality of axes of the robotic arm reference coordinate system (Fig. 7A-7C, calibration features used to calibrate a camera coordinate system to a robot coordinate system, 0095, checkerboard calibration target having a number of points, 0097, movable arm is positioned and translated relative to the target);
Wherein the step of establishing the first conversion relationship further comprises:
Capturing, by a camera, an image of the projection point moving on the test plane (0097, camera system used to capture images at image-capture locations);
Wherein the step of establishing the first conversion relationship further comprises:
Analyzing the image captured by the camera to obtain a value of a plane coordinate of each space vector (0098, image coordinates saved to robot coordinate system, 0118, coordinates in vector form); and
Establishing the first conversion relationship between the robotic arm reference coordinate system and the camera reference coordinate system according to mutually orthogonal characteristics of the space vectors (0125, coordinate transformation matrix maps coordinates from the second coordinate system to the first coordinate system).
	Claim 10 is similar in scope to claim 2, and is similarly rejected.

Regarding claim 3, Tenney teaches the calibration method according to claim 1, wherein the step of driving, by the robotic arm, the projection point of the tool axis of the tool projected on the test plane to perform the relative movement relative to the reference point of the test plane further comprises:
Driving, by the robotic arm, tool to move by a first space vector from the reference point along a first axis of the robotic arm reference coordinate system (0097, Movable arm moves from one image-capture location to another image-capture location, 0108, translation offsets x, y, and z);
Driving, by the robotic arm, tool to move by a second space vector from the reference point along a second axis of the robotic arm reference coordinate system (0097, Movable arm moves from one image-capture location to another image-capture location, 0108, translation offsets x, y, and z);
Driving, by the robotic arm, tool to move by a third space vector from the reference point along a third axis of the robotic arm reference coordinate system (0097, Movable arm moves from one image-capture location to another image-capture location, 0108, translation offsets x, y, and z);
Wherein the step of establishing the first conversion relationship further comprises: 
Capturing, by a camera, an image of the projection point moving on the test plane (0097, camera system used to capture images at image-capture locations);
Wherein the step of establishing the first conversion relationship further comprises:
Analyzing the image captured by the camera to obtain a value of a first plane coordinate of the first space vector (0098, image coordinates saved to robot coordinate system, 0118, coordinates in vector form); 
Analyzing the image captured by the camera to obtain a value of a second plane coordinate of the second space vector (0098, image coordinates saved to robot coordinate system, 0118, coordinates in vector form);
Analyzing the image captured by the camera to obtain a value of a third plane coordinate of the third space vector (0098, image coordinates saved to robot coordinate system, 0118, coordinates in vector form); and
Establishing a first conversion relationship between the robotic arm reference coordinate system and the camera reference coordinate system according to mutually orthogonal characteristics of the first space vector, the second space vector, and the third space vector (0125, coordinate transformation matrix maps coordinates from the second coordinate system to the first coordinate system).
	Claim 11 is similar in scope to claim 3, and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney as applied to claims 1 and 9 above, and further in view of Kohler (US 20090299688 A1), hereafter Kohler.

Regarding claim 4, Tenney teaches the calibration method according to claim 1, but fails to teach wherein the step of obtaining the tool axis vector comprises:
Performing offset correction to the tool axis relative to a first axis of the camera reference coordinate system, comprising:
(b1) driving the tool to move along a third axis of the camera reference coordinate system;
(b2) determining whether a position of the projection point on the test plane in the first axis of the camera reference coordinate system changes according to an image, captured by a camera, of the tool moving relative to the test plane;
(b3) when the position of the projection point on the test plane in the first axis changes, driving the tool to rotate by an angle around a second axis of the camera reference coordinate system; and
(b4) repeating steps (b1) to (b3) until a position change amount of the projection point of the test plane on the first axis of the camera reference coordinate system is substantially equal to zero.
Kohler, however does teach:
 Performing offset correction to the tool axis relative to a first axis of the camera reference coordinate system (0037, angular position determined, compared to normal of the reference component surface), comprising:
(b1) driving the tool to move along a third axis of the camera reference coordinate system (0030, robot hand moved by shifting the individual axes so that the feature comes into view of the camera);
(b2) determining whether a position of the projection point on the test plane in the first axis of the camera reference coordinate system changes according to an image, captured by a camera, of the tool moving relative to the test plane (0030, arm moved until the coordinates are adequately matched);
(b3) when the position of the projection point on the test plane in the first axis changes, driving the tool to rotate by an angle around a second axis of the camera reference coordinate system (0037, sensor beam rotated around an x direction with respect to the feature); and
(b4) repeating steps (b1) to (b3) until a position change amount of the projection point of the test plane on the first axis of the camera reference coordinate system is substantially equal to zero (0037, motion continues until the relative angle reaches zero).

	Tenney and Kohler are analogous because they are in the same field of endeavor, robotic calibration. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the offset correction of Kohler in order to provide a means of further refining the robotic calibration. The motivation to combine is to allow the robot to be calibrated as well as possible.
	Claim 12 is similar in scope to claim 4, and is similarly rejected.

Regarding claim 5, the combination of Tenney and Kohler teaches the calibration method according to claim 4, and Kohler further teaches wherein the step of obtaining the tool axis vector comprises:
Performing offset correction to the tool axis relative to the second axis of the camera reference coordinate system when the projection point of the test plane in the first axis of the camera reference coordinate system is substantially equal to zero (0037, after relative angle is zero in the Z direction, the sensor is rotated around its Y direction), comprising:
(c1) driving the tool to move along a third axis of the camera reference coordinate system (0030, robot hand moved by shifting the individual axes so that the feature comes into view of the camera);
(c2) determining whether a position of the projection point on the test plane in the second axis of the camera reference coordinate system changes according to an image, captured by the camera, of the tool moving relative to the test plane (0030, arm moved until the coordinates are adequately matched);
(c3) when the position of the projection point on the test plane in the second axis changes, driving the tool to rotate by an angle around the first axis of the camera reference coordinate system (0037, sensor beam rotated around an x direction with respect to the feature); and
(c4) repeating steps (c1) to (c3) until a position change amount of the projection point of the test plane in the second axis of the camera reference coordinate system is substantially equal to zero (0037, motion continues until the relative angle reaches zero).
Tenney and Kohler are analogous because they are in the same field of endeavor, robotic calibration. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the offset correction of Kohler in order to provide a means of further refining the robotic calibration. The motivation to combine is to allow the robot to be calibrated as well as possible.
Claim 13 is similar in scope to claim 5, and is similarly rejected.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney as applied to claims 1 and 9 above, and further in view of Kock (US 20090069936 A1), hereafter Kock.

Regarding claim 6, Tenney teaches the calibration method according to claim 1, but fails to teach wherein the step of obtaining the tool axis vector relative to the installation surface reference coordinate system of the robotic arm comprises:
Driving the tool axis of the tool to be perpendicular to the test plane; and
Obtaining the tool axis vector according to a posture of the robotic arm when the tool axis is perpendicular to the test plane.
Kock, however, does teach wherein the step of obtaining the tool axis vector relative to the installation surface reference coordinate system of the robotic arm comprises:
Driving the tool axis of the tool to be perpendicular to the test plane (0031, robot is moved to a tool orientation normal to the surface); and
Obtaining the tool axis vector according to a posture of the robotic arm when the tool axis is perpendicular to the test plane (0031, robot is moved to a tool orientation normal to the surface, creating an actual position).
Tenney and Kock are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the perpendicular tool driving of Kock in order to provide a means of further calibrating the tool center position of the robot. The motivation to combine is to ensure that the relative location of the tool center position of the robot is determined in the proper orientation.
Claim 14 is similar in scope to claim 6, and is similarly rejected.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney as applied to claims 1 and 9 above, and further in view of Pagel (US 7684898 B2), hereafter Pagel.

Regarding claim 7, Tenney teaches the calibration method according to claim 1, wherein the step of obtaining the tool center point coordinate comprises:
Obtaining a plurality of calibration point information groups where the tool center point coincides with the reference point under a plurality of different postures of the robotic arm (0012, movable arm is rotated about and translated relative to the target from one image-capture location to another image-capture location);
Driving the tool to move along the tool axis vector (0012, controller positions the movable arm about the target);
Establishing a calibration point information group matrix according to the calibration point information groups (0012, positions of the movable arm at individual image capture locations stored); and
Obtaining the tool center point coordinate according to the calibration point information group matrix (0098, current position of the movable arm determined).
Tenney fails to teach, however, wherein the obtaining the tool center point coordinate comprises:
Adjusting an angle of a light source so that a first light emitted by the tool and a second light emitted by the light source intersect at the tool center point.
Pagel, however, does teach wherein obtaining the tool center point coordinate comprises:
Adjusting an angle of a light source so that a first light emitted by the tool and a second light emitted by the light source intersect at the tool center point (Col. 1, Lines 8 – 21, cross beams for determining location of tool center point).
Tenney and Pagel are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the cross beams of Pagel in order to provide a further means of determining the tool center point coordinates. The motivation to combine is to further ensure that robot arm is properly calibrated.
Claim 15 is similar in scope to claim 7, and is similarly rejected.

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney as applied to claims 1 and 9 above, and further in view of Woo (KR20180078100A), hereafter Woo.

Regarding claim 8, Tenney teaches the calibration method as claimed in claim 1, and the determination of the tool center point (0098, current position of the movable arm determined).
Tenney fails to teach, however, wherein:
(d1) driving the tool to a first position, so that the tool center point coincides with a designated point of a detection surface at the first position;
(d2) translating the tool by a translation distance to a second position;
(d3) obtaining a detection angle of the tool according to the translation distance and a stroke difference of the tool center point of the tool along the tool axis; 
(d4) determining whether the detection angle meets a specification angle;
(d5) driving the tool back to the first position when the detection angle does not meet the specification angle; and
(d6) adjusting a posture of the robotic arm to perform steps (d2) to (d6) until the detection angle meets the specification angle.
	Woo, however, does teach wherein:
(d1) driving the tool to a first position, so that the tool center point coincides with a designated point of a detection surface at the first position (0026, torch controlled to stop when it touches the sidewall of the calibration jig, position saved);
(d2) translating the tool by a translation distance to a second position (0026, torch controlled to move to a point directly below the initial position);
(d3) obtaining a detection angle of the tool according to the translation distance and a stroke difference of the tool center point of the tool along the tool axis (0026 distance between first and second points determined); 
(d4) determining whether the detection angle meets a specification angle (0027, y axis direction error calculated).
	Tenney and Woo are analogous because they are in the same field of endeavor, robot controls. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the angular error detection of Woo in order to provide a means of more accurately calibrating the robotic arm. The motivation to combine is to ensure that the angle of the tool head stays consistent throughout the movement of the robot arm.
	Tenney and Woo fail to teach, however, 
(d5) driving the tool back to the first position when the detection angle does not meet the specification angle; and
(d6) adjusting a posture of the robotic arm to perform steps (d2) to (d6) until the detection angle meets the specification angle.
	The examiner asserts, however, that it would be obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have simply repeated the angular calibration of the robot arm if it were found that an error still existed, and doing so amounts to little more than a repetition of previously provided calibration steps.
Claim 16 is similar in scope to claim 8, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi (US 20180161985 A1) teaches a camera controlled robot calibration system to correlate the coordinate systems of the robot and the camera.
Ishige (US 20180178388 A1) teaches a calibration system for a robot arm with the camera attached to the end effector of the robot arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664